Appeal by defendant from a judgment of the County Court, Rockland County, rendered June 18, 1975, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The defendant was convicted of the crime of criminal sale of a controlled substance in the third degree. One of the issues raised on appeal is the repetitious cross-examination of the defendant at the trial concerning his use of drugs. We disapprove of the manner and extent of the cross-examination, which, in the context of the case, bordered on being excessive. However, in the light of the total evidence before the jury, we cannot say that the error rose to the proportions which require a reversal (see People v Crimmins, 36 NY2d 230, 242). We have examined the other points raised by the defendant and find them to be without merit. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.